DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is are objected to because of the following informalities:
Claim 3 recites, at line 4, "the sensor relates to at least one of" a relative humidity, a consistency, a measure of workability, etc.  It is not clear what is meant by a  sensor “relates” to these characteristics.  It is believed the applicant intended to recite “the sensor is configured to sense at least one of:”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, and 18-20 of U.S. Patent No. 10,775,332. Although the claims at issue are not identical, they are not patentably distinct from each other because claim teach a device including a shell, an electrical circuit, and a measurement circuit performing a method of measuring an electrical impedance measurement on a material and adjusting the electrical measurement based on a temperature, which is similar to the method recited in claims 1-8 of the present application.
US Patent No. 10,775,332
U.S. Application No. 17/019,578
1. A self-contained device comprising:
a shell comprising an outer surface and an interior;
an electrical circuit disposed within the shell and comprising a battery, a wireless transceiver operating according to a predetermined wireless protocol, a memory, and a microprocessor; and 
a measurement circuit coupled to the microprocessor disposed within the shell and providing a predetermined electrical measurement of a characteristic of an environment; 
wherein the environment is a predetermined material that the self-contained device is at least one of embedded within and will be embedded within;
the predetermined electrical measurement is an electrical impedance measurement;
the predetermined electrical measurement is adjusted in dependence upon a temperature established by the self-contained device at the time of the predetermined electrical measurement; wherein 
the adjustment is performed in dependence upon an activation energy of a plurality of activation energies; 
each activation energy of the plurality of activation energies relates to a different characteristic of the environment; and 
the activation energy of the plurality of activation energies is determined in dependence upon the characteristic of the environment being determined.
1. A method comprising: 
performing an electrical impedance measurement upon a predetermined material; and 
determining based upon at least the electrical impedance measurement a characteristic of the predetermined material; wherein 
the electrical impedance measurement is adjusted in dependence upon a temperature established at the time of the electrical impedance measurement; 
the adjustment is performed in dependence upon an activation energy of a plurality of activation energies; 
each activation energy of the plurality of activation energies relates to a different characteristic of the predetermined material; and 
the activation energy of the plurality of activation energies is determined in dependence upon the characteristic of the predetermined material being determined.

2. The method according to claim 1, wherein the electrical impedance measurement is made using a device disposed within the predetermined material; and 
the device comprises: a shell comprising an outer surface and an interior; an electrical circuit disposed within the shell and comprising a battery, a wireless transceiver operating according to a predetermined wireless protocol, a memory, and a microprocessor; and 
a measurement circuit coupled to the microprocessor disposed within the shell and providing the electrical impedance measurement of the predetermined material.
6. The self-contained device according to claim 1, further comprising a sensor connected to at least one of the microprocessor and measurement circuit; wherein the sensor relates to at least one of: a relative humidity of the predetermined material; a consistency of the predetermined material; a measure of workability of the predetermined material; a strength of the predetermined material; a degradation of the predetermined material; and an air content of the predetermined material.
3. The method according to claim 2, wherein the device comprises a sensor connected to at least one of the microprocessor and measurement circuit; wherein the sensor relates to at least one of: - 48 -a relative humidity of the predetermined material; a consistency of the predetermined material; a measure of workability of the predetermined material; a strength of the predetermined material; a degradation of the predetermined material; and an air content of the predetermined material.

9. The self-contained device according to claim 1 wherein the memory stores computer executable instructions for
execution by the microprocessor; and
the computer executable instructions when executed by the microprocessor configure the self-contained device to execute a process comprising:
receive a set of calibration data comprising maturity calibration curves from an external source via the wireless transceiver;
store the set of calibration data within the memory;
periodically perform the predetermined electrical measurement;
automatically generate the characteristic of the environment from the predetermined electrical measurement of the characteristic of the environment in dependence upon the stored set of calibration data;
and
store the characteristic of the environment within the memory; 
the set of calibration data relates to the characteristic of the environment;
the set of calibration data relates to a batch of the environment and is generated by a manufacturer of the batch of the environment, the predetermined material is concrete; and the characteristic of the environment is one of:
determination of an initial setting time of the predetermined material; and determination of a final setting time of the predetermined material.
4. The method according to claim 1, wherein the characteristic of the predetermined material is at least one of: an initial setting time of the predetermined material; and a final setting time of the predetermined material.
18.  The self-contained device according to claim 1, wherein the self-contained device further comprises a temperature
sensor in communication with the microprocessor; 
the memory stores computer executable instructions for execution by the microprocessor which when executed
by the microprocessor configure the self-contained device to execute a process comprising:
acquire from the measurement circuit a plurality of measurements of the predetermined electrical measurement
of a characteristic of an environment;
acquire from the temperature sensor a plurality of temperature measurements, each temperature measurement of the plurality of temperature measurements obtained at the time that a measurement of the plurality of measurements was acquired; and transmit the plurality of measurements and the plurality of temperature measurements to a device comprising a second wireless transceiver operating according to
the predetermined wireless protocol and therein from the device to a remote server for processing; the environment is a predetermined material that the
self-contained device is at least one of embedded within and will be embedded within; and the remote server generates a projection of a strength of the predetermined material in dependence upon the plurality of measurements acquired from the self-contained device, the plurality of temperature measurements acquired from the self-contained device, and an
ambient temperature prediction for a location of the self-contained sensor established through a weather forecast application programing interface.

5. The method according to claim 1, further comprising establishing a plurality of electrical impedance measurements of the predetermined material of which the electrical impedance measurement is one; acquiring from a temperature sensor a plurality of temperature measurements, each temperature measurement of the plurality of temperature measurements obtained at the time that an electrical impedance measurement of the plurality of electrical impedance measurements was established; and establishing the plurality of electrical impedance measurements and the plurality of temperature measurements upon a remote device; wherein the remote device generates a projection of a strength of the predetermined material in dependence upon the plurality of electrical impedance measurements, the plurality of temperature measurements, and an ambient temperature prediction for a location of the predetermined material established through a weather forecast application programming interface of the remote server.

6. The method according to claim 5, wherein the plurality of electrical impedance measurements and the plurality of temperature measurements are initially acquired from a device embedded in the predetermined material which comprises a wireless transmitter operating according to a first wireless protocol by at least one of a wireless node and another device; - 49 -the at least one of the wireless device and another device comprise a wireless receiver operating according to the first wireless protocol; and the at least one of the wireless node and the another device transmits the plurality of electrical impedance measurements and the plurality of temperature measurements to the remote device via a network to which the at least one of the wireless node and the another device communicate via a second wireless protocol.
19. The self-contained device according to claim 1, wherein the self-contained device further comprises a temperature sensor in communication with the microprocessor; the memory stores computer executable instructions for execution by the microprocessor which when executed
by the microprocessor configure the self-contained device to execute a process comprising:
receive a set of calibration data comprising maturity calibration curves from an external source via the wireless transceiver; and
store the set of calibration data within the memory;
acquire from the measurement circuit a plurality of raw measurements, each raw measurement being a pre-determined electrical measurement of the characteristic
of an environment;
acquire from the temperature sensor a plurality of temperature measurements, each temperature measurement of the plurality of temperature measurements obtained at the time that a raw measurement of the plurality of raw measurements was acquired; automatically generate a plurality of processed measurements, each processed measurement comprising the characteristic of the environment established in dependence upon a raw measurement of the plurality of raw measurements, the temperature measurement of the plurality of temperature measurements acquired at when the raw measurement of the plurality
of raw measurements was acquired; and the stored set of calibration data; store the plurality of processed measurements within the memory; and transmit data to a device comprising a second wireless transceiver operating according to the predetermined wireless protocol; the environment is a predetermined material that the self-contained device is at least one of embedded within and will be embedded within; the data is at least one: the plurality of processed measurements; and the set of calibration data, the plurality of raw measurements, and the plurality of temperature measurements;
and the device at least one of: generates a push notification to a predetermined third party upon determining a predetermined criteria with respect to the data either of directly or in dependence upon processing the data has been met; and employs the data either directly or in dependence upon processing the data for closed loop feedback of a heating system associated with the predetermined material.
7. The method according to claim 1, further comprising establishing a plurality of electrical impedance measurements of the predetermined material of which the electrical impedance measurement is one;
acquiring from a temperature sensor a plurality of temperature measurements, each temperature measurement of the plurality of temperature measurements obtained at the time that an electrical impedance measurement of the plurality of electrical impedance measurements was established; and 
establishing data upon a remote device, the data comprising the plurality of electrical impedance measurements and the plurality of temperature measurements; 
wherein the remote device in dependence upon either the data directly or in dependence upon processing the data at least one of:
generates a push notification to a predetermined third party upon determining a predetermined criteria has been met; and
provides control signals to a heating system associated with the predetermined material.
20. The self-contained device according to claim 1, wherein the self-contained device further comprises a temperature
sensor in communication with the microprocessor;
the memory stores computer executable instructions for execution by the microprocessor which when executed
by the microprocessor configure the self-contained device to execute a process comprising:
receive a set of calibration data comprising maturity calibration curves from an external source via the wireless transceiver; and
store the set of calibration data within the memory; 
acquire from the measurement circuit a plurality of raw measurements, each raw measurement being a predetermined
electrical measurement of the characteristic
of an environment;
acquire from the temperature sensor a plurality of temperature measurements, each temperature measurement of the plurality of temperature measurements obtained at the time that a raw measurement of the plurality of raw measurements was acquired;
automatically generate a plurality of processed measurements,
each processed measurement comprising
the characteristic of the environment established in dependence upon a raw measurement of the plurality of raw measurements, the temperature measurement of the plurality of temperature measurements acquired at when the raw measurement of the plurality of raw measurements was acquired; and the
stored set of calibration data; store the plurality of processed measurements within
the memory; and transmit data to a device comprising a second wireless transceiver operating according to the predetermined
wireless protocol; the environment is a predetermined material that the
self-contained device is at least one of embedded within and will be embedded within; the data is at least one: the plurality of processed measurements; and the set of calibration data, the plurality of raw measurements, and the plurality of temperature measurements;
and the device establishes an accept/reject decision with respect to the predetermined material in dependence upon the either of directly or in dependence upon processing the data.
8. The method according to claim 1, wherein the electrical impedance measurement is performed by a device comprising a microprocessor, a temperature sensor in communication with the microprocessor, and a memory; the memory stores computer executable instructions for execution by the microprocessor which when executed by the microprocessor configure the device to execute a process comprising: receive a set of calibration data comprising maturity calibration curves; and store the set of calibration data within the memory; acquire from a measurement circuit a plurality of raw measurements, each raw measurement being an electrical impedance measurement of the predetermined material; - 50 -acquire from the temperature sensor a plurality of temperature measurements, each temperature measurement of the plurality of temperature measurements obtained at the time that a raw measurement of the plurality of raw measurements was acquired; automatically generate a plurality of processed measurements, each processed measurement comprising the characteristic of the predetermined material established in dependence upon a raw measurement of the plurality of raw measurements, the temperature measurement of the plurality of temperature measurements acquired at when the raw measurement of the plurality of raw measurements was acquired; and the stored set of calibration data; store the plurality of processed measurements within the memory; and transmit data to a remote device, the data comprising at least one of: the plurality of processed measurements; and the set of calibration data, the plurality of raw measurements, and the plurality of temperature measurements; and the remote device establishes an accept/reject decision with respect to the predetermined material in dependence upon the either of directly or in dependence upon processing the data.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0153270 to Yamashita et al. (hereinafter Yamashita) (cited in IDS dated Nov-3-2021).
Regarding independent claim 9, Yamashita discloses a system (at least Figs. 20A-20E) comprising: 
a first device comprising a measurement circuit for performing an electrical impedance measurement upon a predetermined material (at least chips SC100-SC105, SC110-SC112, SC120-SC122 and SC130-SC132); and 
a second device (at least SV100) comprising a memory (servers include a database DB100 which includes a memory), a communications interface and a microprocessor (SV100 receives data from chips and thus includes a communication interface and SV100 processes the received data and thus includes a microprocessor); wherein the second device receives data from the first device generated by the measurement circuit (SV100 receives data from chips SC which measures condition of concrete); and the second device determines based upon at least the electrical impedance measurement a characteristic of the predetermined material (the server determines the condition of the concrete based on the information received from the chips SC, at least para. 0162, 0167).
Illustrated below is Fig. 20 of Yamashita for the applicant’s convenience. 

    PNG
    media_image1.png
    804
    533
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 10-16, the prior art of record fails to teach or suggest the limitations of the features recited in these claims. 
Regarding dependent claim 17, allowability is based on its dependence from dependent claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,289,916 to Drnevich et al. (Drnevich) discloses a method and apparatus using time domain reflectometry to determine electrical properties of concrete for calculating physical and mechanical properties of the concrete that are indicative of concrete quality and durability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858